Smith, J.
(dissenting): I find myself unable to concur in the opinion of the majority. It would add but little to the value of this opinion to enter into a lengthy discussion of my reasons therefor, but briefly stated they are as follows: The only question proper to submit to this jury was whether the actual assault happened under such circumstances as to raise a reasonable doubt in the minds of the jury as to whether he should be convicted in view of his plea of self-defense. As stated in the majority opinion, the trouble on the night in question grew out of ill feeling that had existed between the complaining witness and defendant as expressed by previous instances of sharp exchange of words between them. The state in the presentation of its case in several instances had witnesses testify' to the conduct of the defendant on occasions other than the one in question. The conduct of defendant on these occasions had no relationship whatever to the complaining witness or the relationship of the defendant with the complaining witness. If a question of this kind had been asked just once or perhaps twice I would be willing to pass it over with the statement that although the evidence was inadmissible the error was not prejudicial. However, an examination of this record has convinced me that there was a studied effort on the part of the counsel for the state to present to the jury a little at a time evidence of trouble in which defendant had been involved at other times for no other purpose than *755to prejudice the jury against defendant. I cannot agree that when the defendant took the stand he put in issue any specific acts of misconduct other than those with which he had been charged. The law, as I conceive' it to be, is that when the defendant took the stand he made himself liable to a very broad and searching cross-examination as to anything that would tend to impeach his credibility. This cross-examination is largely within the discretion of the trial court and has very seldom: been questioned by this court. However, there is a just-as-well recognized rule to the effect that once the defendant has 'been asked about collateral matters on cross-examination and has answered them then the state is bound by his answers and cannot put on evidence in rebuttal to contradict these answers. That is the rule laid down in State v. Pfeifer, 143 Kan. 536, 59 P. 2d 442; State v. Alexander, 89 Kan. 422, 131 Pac. 139; State, ex rel, v. Stout, 101 Kan. 600, 168 Pac. 853, and State v. McLemore, 99 Kan. 777, 164 Pac. 161.
For these reasons I am convinced that a new trial should have been granted. I cannot throw off a conviction that defendant was so prejudiced by the admission of this incompetent evidence as to deprive him of a fair trial.